20 A.3d 1185 (2011)
Ronald T. BOLE and Susan M. Bole, Petitioners
v.
ERIE INSURANCE EXCHANGE, Respondent.
No. 455 WAL 2010.
Supreme Court of Pennsylvania.
May 17, 2011.

ORDER
PER CURIAM.
AND NOW, this 17th day of May, 2011, the Petition for Allowance of Appeal is GRANTED. The issue, as phrased by Petitioner, is:
Whether the Superior Court erred in holding that [Petitioner Ronald] Bole, who was engaged in a rescue, could not recover under the rescue doctrine because the collapse of his bridge, which caused him severe injuries, was the result of a superseding cause when it collapsed as a result of flood waters in a blinding nocturnal rain storm when that same storm caused the original accident and created the rescue situation to which Bole was responding, when:
A. Bole, who like other members of the McKean Volunteer Fire Department resided throughout McKean Township, had been summoned by the original tortfeasor by use of his cell phone for emergency assistance for his critically injured passenger; and
B. But for the use of modern telecommunications by which Bole and the other members of his volunteer fire department were summoned, [the original tortfeasor's] Finazzo's passenger would likely not have survived.